—In an action, inter alia, to recover damages for medical malpractice, the defendant St. Agnes Hospital appeals from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered April 2, 2001, as denied that branch of its cross motion which was for summary judgment dismissing the first, second, and fourth causes of action in the complaint insofar as asserted against it, and the plaintiff cross appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
An “employer may be required to answer in damages for the tort of an employee against a third party when the employer has either hired or retained the employee with knowledge of the employee’s propensity for the sort of behavior which caused the injured party’s harm” (Kirman v Astoria Gen. Hosp., 204 AD2d 401, 403). Since there is an issue of fact as to whether St. Agnes Hospital had notice that Dr. Tames had engaged in *533acts of sexual abuse at other hospitals (see Ceneus v Beechmont Bus Serv., 272 AD2d 499; Kirman v Astoria Gen. Hosp., supra), that branch of its cross motion which was for summary judgment dismissing the first, second, and fourth causes of action in the complaint insofar as asserted against it was properly denied. Prudenti, P.J., Smith, Friedmann and Adams, JJ., concur.